



RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE EVOLENT HEALTH, INC. 2015
OMNIBUS INCENTIVE COMPENSATION PLAN, dated as of , 2015 (the “Grant Date”),
between EVOLENT HEALTH, INC., a Delaware corporation (the “Company”), and
                        .


This Restricted Stock Unit Award Agreement (this “Award Agreement”) sets forth
the terms and conditions of an award of                          restricted
stock units (this “Award”) that are subject to the terms and conditions
specified herein (each such restricted stock unit, an “RSU”) and that are
granted to you under the Evolent Health, Inc. 2015 Omnibus Incentive
Compensation Plan (the “Plan”). This Award constitutes an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) to you, subject to
the terms of this Award Agreement, shares of the Company’s Class A Common Stock,
$0.01 par value (each, a “Share”), as set forth in Section 3 of this Award
Agreement.


THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 10
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.


SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan shall govern.


SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:


“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.


“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other interpretive guidance promulgated
thereunder, as in effect from time to time.


SECTION 3. Vesting and Settlement. (a) Except as otherwise provided herein, the
RSUs shall vest on the first anniversary of the Grant Date (the “Vesting Date”);
provided, however, that if the date of the annual meeting of stockholders that
next follows the Grant Date occurs prior to such first anniversary, the RSUs
shall immediately vest as of the date of such annual meeting and such date shall
be considered the Vesting Date, provided further that you continue to serve as a
member of the Board of Directors of the Company (the “Board”) or provide
consulting services to the Company through and until the Vesting Date.


(b) Payment of Shares. Payments made pursuant to this Award Agreement shall be
payable in Shares. Subject to Sections 3(a), 3(c) and 7 of this Award Agreement,
within 30 days following the Vesting Date, the Company shall deliver to you or
your legal representative one Share for each RSU that is scheduled to vest and
be settled.


(c) Change of Control. In the event of a Change of Control prior to the Vesting
Date, all outstanding RSUs shall be treated in accordance with Section 8 of the
Plan and shall be settled as set forth





--------------------------------------------------------------------------------





in Section 3(b) of this Award Agreement, provided that, in the event the RSUs
accelerate vesting pursuant to Section 8 of the Plan, all outstanding RSUs shall
be settled not later than the tenth (10th) day following the date your services
are terminated without Cause.


SECTION 4. Forfeiture of RSUs. Notwithstanding the foregoing, unless the
Committee determines otherwise, and except as otherwise provided in Section 3 of
this Award Agreement, if the Vesting Date with respect to any RSUs awarded to
you pursuant to this Award Agreement has not occurred prior to the date on which
you cease to be a member of the Board and cease to provide consulting services
to the Company for any reason, such RSUs shall immediately be forfeited and you
shall be entitled to no further payments or benefits with respect thereto.


SECTION 5. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the RSUs subject to this Award
Agreement unless and until certificates representing such Shares are actually
issued to you or your legal representative or an entry is recorded in the books
of the Company (or, as applicable, its transfer agent or stock plan
administrator) in settlement of this Award.


SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of RSUs in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.


SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares pursuant to Section 3(b) or 3(c) of this Award Agreement is conditioned
on satisfaction of any applicable withholding taxes in accordance with Section
9(d) of the Plan.


(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including your consent to
the Company’s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan).


(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.


SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.


SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.





--------------------------------------------------------------------------------







SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. You and the Company
irrevocably submit to the exclusive jurisdiction of (i) the United States
District Court for the Eastern District of Virginia and (ii) the courts of the
State of Virginia for the purposes of any suit, action or other proceeding
arising out of this Award Agreement or the Plan. You and the Company agree to
commence any such action, suit or proceeding either in the United States
District Court for the Eastern District of Virginia or, if such suit, action or
other proceeding may not be brought in such court for jurisdictional reasons, in
the courts of the State of Virginia. You and the Company further agree that
service of any process, summons, notice or document by U.S. registered mail to
the other party’s address set forth below shall be effective service of process
for any action, suit or proceeding in Virginia with respect to any matters to
which you have submitted to jurisdiction in this Section 10(a). You and the
Company irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of this Award Agreement or
the Plan in (A) the United States District Court for the Eastern District of
Virginia or (B) the courts of the State of Virginia, and hereby and thereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.


(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.


(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).


SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
certified or registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:


If to the Company:
Evolent Health, Inc.

800 N. Glebe Road, Suite 500
Arlington, VA 22203
Attention: General Counsel


If to you:
To your address as most recently supplied to the Company and set forth in the
Company’s records



The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.


SECTION 12. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.







--------------------------------------------------------------------------------





SECTION 13. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.


SECTION 14. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 15(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would impair your rights under this Award
Agreement shall not to that extent be effective without your consent (it being
understood, notwithstanding the foregoing proviso, that this Award Agreement and
the RSUs shall be subject to the provisions of Section 7(c) of the Plan).


SECTION 15. Section 409A. (a) It is intended that the provisions of this Award
Agreement be exempt from or comply with Section 409A, and all provisions of this
Award Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A.


(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.


(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.


(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.







--------------------------------------------------------------------------------





SECTION 16. This Award Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. You and the Company hereby acknowledge and
agree that signatures delivered by facsimile or electronic means (including by
“pdf”) shall be deemed effective for all purposes.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.


EVOLENT HEALTH, INC.
By:
 
Name:
 
Title:
 
 
 
 
 
By:
 
Name:
 
 
 
 
 






